Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                             DETAILED ACTION
Continuation of box 12: 
Applicant’s arguments filed March 05, 2021 with respect to the rejection(s) of claim(s) 1-2, 4, 7-10, 13-16, 19-20, 22 and 24 have been considered but they are not persuasive. Applicant argued that Ljung and Yadav does not disclose the mechanism of wherein each of the one or more shorter monitoring time periods comprises a plurality of subintervals, wherein each of the subintervals includes a transmission of the information signal and monitoring reception of the information signal within fewer than all of the subintervals of each shorter time period of the one or more shorter time periods. 
Examiner respectfully disagrees. Ljung discloses the serving base station 1 must transmit a signal for the terminal 20 to measure, such as a pilot signal, at all instances. A measurement periodicity, having a second interval T.sub.2, according to which the terminal 20 is configured to performing radio link measurements so as to determine the need for cell selection.  More specifically, the second interval T.sub.2 is shorter than the first interval T.sub.1. The measurement periodicity may have shorter interval than the interval T.sub.1 of the reception periodicity already before t.sub.d.  In any event, a shorter interval T.sub.2 is set responsive to the detection of the occurrence of an interval decrease triggering event. Alternatively, the terminal may collect data, which is reported to the network during ON periods of the reception periodicity.  The detection of the occurrence of the triggering event may then be an order or instruction, received by the terminal 20 as data from the serving base station 1, to increase the interval of the measurement periodicity. 
Further Yadav discloses the mechanism of determining the first communications device  to be configured for monitoring reception of the information signal within fewer than all of the subintervals of each shorter monitoring time period in Fig. 4, paragraphs 0023-0025, 0037-0040, the data activity may be data transmission from a base station to the mobile device.  At subframe 5, a short DRX sleep cycle that lasts for 5 subframes (5-9) is started.  The short DRX sleep cycle has an on-time of two subframes (5-6) 406 and a sleep time of three subframes (7-9), as shown by on duration timer row 406.  The short DRX sleep cycles are implemented with a short DRX cycle time of 15 subframes, so three short DRX sleep cycles are repeated over 15 subframes. The short DRX sleep cycles are repeated three times according  to the short DRX cycle time and long DRX sleep cycles are then again started at  subframe (5) of frame SFN N+2 until data activity again occurs. The data activity, DRX sleep state or DRX long or short states are monitored based on device use condition monitoring. So information signal is measured in fewer interval than all of the sub intervals. 
Applicant argued that Ljung does not disclose the mechanism of wherein each of the subintervals includes a transmission of the information signal. Examiner respectfully disagrees. Ljung 
The usage of normal or extended DRX may be signalled as an additional configuration parameter, e.g. in RRC (Radio Resource Control) configuration 12, to the terminals. In the extended DRX scenario, the base station 1 may only transmit messages to the terminal 20 during the ON durations of the extended DRX cycle.  In addition, the terminal 20 may only listen for transmissions, i.e. paging, from the base station 1 during the ON cycle of the extended DRX cycle.  Thus, the terminal 20 may deactivate or otherwise reduce power to any components related to radio reception, e.g. transceiver, processor, etc. during the OFF cycle of the extended DRX cycle.  In this manner, the extended DRX cycle may enable the terminal 20 to reduce power consumption. Thus DRX interval parameters signaling has the RRC signaling in the broadcast information. And shorter monitoring measurement interval are maintained for a predetermined period. Thus Ljung discloses each of the subintervals includes a transmission of the information signal.
It can be seen that in each instance, the Office supports the rejection by referring to portions of Yadav’s Figures and specification that teach only when signals are transmitted by an eNodeB. However, the arguments fail to mention anything about a communications device being “configured for monitoring reception of the information signal within fewer than all of the subintervals of each shorter monitorins time period. ” Transmitting and monitoring are two different things, performed by two different entities. Applicant has not found any instance in which Yadav mentions when the device is configured to perform the monitoring and therefore assumes that the device would monitor in all of the intervals in which the transmission is scheduled to occur.
Examiner respectfully disagrees. Ljung discloses the mechanism of monitoring (measuring) short DRX cycles. And Yadav discloses in Fig. 4, short DRX cycle from subframe number 5 to subframe number 9 which includes sub intervals. So within a subframe 1, there are short subintervals represents on duration timer. Further Ljung discloses time intervals T1, T2 and T3.  within fewer than all of the subintervals of each shorter monitoring time period. 
In making this argument, the Office overlooks the fact that if a signal (e.g., a pilot signal) is transmitted “at all instances”, such a signal would fail to satisfy Applicant’s claim recitation, “wherein the information signal is repeatedly transmitted by a Radio Network Node, RNN, with a first periodicity during the longer monitoring time period and with a second periodicity during the shorter monitoring time period, the first periodicity beins longer than the second periodicity” because a signal transmitted at all instances does not have any periodicity - it is on all the time - and there would certainly be no basis for identifying first and second periodicities with one being longer than the other. For at least this reason, the Office’s reliance on a pilot signal that is transmitted “at all instances” fails to support the rejection.

Claim 1 recites “method performed by a network node for configuring a first communications device to monitor reception of an information signal in monitoring time periods of different time durations, one monitoring time period being shorter than another, longer monitoring time period, wherein the information signal is repeatedly transmitted by a Radio Network Node, RNN, with a first periodicity during the longer monitoring time period and with a second periodicity during the shorter monitoring time period, the first periodicity being longer than the second periodicity, wherein the first communications device and the RNN operate in a wireless communications network”, 

Examiner noted that preamble of the claim relates to periodicity and discuss about first periodicity during the longer monitoring time period and with a second periodicity during the shorter monitoring time period, the first periodicity being longer than the second periodicity and 
And Ljung clearly discloses different intervals as discussed T1-T4 to disclose the mechanism of periodicity.
Yadav and Ljung clearly discloses whenever the transmission occurs, each of the subintervals includes the transmission of the information signal.
Thus combination of Ljung and Yadav disclose the mechanism of all of the limitations of independent claim 1. 
Similar arguments applied to all independent claims. Thus rejection of claims 1-2, 4-11, 13-16, 18-22 and 24 is maintained under 35 U.S.C. 103.

/ROMANI OHRI/Primary Examiner, Art Unit 2413